Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 16-cv-62689-Bloom/Valle

 RANDOLPH TIMOTHY JOHNSON,

                Plaintiff,
 v.

 SOUTHERN FLORIDA PAVING GROUP,
 LLC D/B/A CHARLIE FRYMYER PAVING,
 TRIDENT TRUCKING, LLC,
 FRANK A. BOU, LUIS SANCHEZ,
 DAVID BOU,

             Defendants.
 __________________________________/

               PLAINTIFF’S VERIFIED MOTION FOR ATTORNEY’S FEES
                   AND INCORPORATED MEMORANDUM OF LAW

        Plaintiff RANDOLPH TIMOTHY JOHNSON, by and through undersigned counsel,

 pursuant to S. D. Fla. L. R. 7.3(a), Order Approving Settlement and Dismissing Case with Prejudice

 [ECF No. 47] (“Order”), Mediation Settlement Agreement [ECF No. 46-1] (“Settlement

 Agreement”), and 29 U.S.C. §216(b), files this motion seeking Plaintiff’s attorney’s fees and costs,

 and in support states the following:

 1.     More than 3 years ago, on November 15, 2016, Plaintiff filed suit under the Fair Labor

 Standards Act (“FLSA”) for unpaid overtime wages and liquidated damages.

 2.     Throughout the course of this litigation, Plaintiff through the undersigned counsel repeatedly

 discussed settlement with Defendants. Plaintiff’s offers included Plaintiff reasonable fees and costs

 as determined by the Court. Defendants rejected Plaintiff’s many settlement offers.

 3.     Defendants ultimately agreed to settle during the mediation held on October 24, 2019.

 4.     Before October 24, 2019, Defendants did not make a single settlement offer and rejected

 every settlement offer made by Plaintiff. Stated differently, Defendants prevented Plaintiff from

                                                 1 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 2 of 7



 resolving his case (short of voluntary dismissal without receiving any compensation) for nearly 3

 years before the case was finally resolved at the October 24, 2019 mediation.

 5.     Even the settlement terms on which Defendants finally agreed require Plaintiff to continue

 litigating for the purpose of collecting his attorney’s fees: The Settlement Agreement states that

 “Defendants agree to pay Plaintiff’s attorney’s fees as determined by the Court…”

 6.     Plaintiff is entitled to reasonable fees and costs pursuant to 29 U.S.C. §216(b) and the terms

 of the Settlement Agreement.

 7.     Plaintiff is seeking $10,320.00 in attorney’s fees. See Exhibit A, Plaintiff’s Counsel’s

 Billing Statement.

 8.     Plaintiff is also seeking fees for time expended litigating fees.

 9.     The applicable fee agreement provides that Plaintiff’s counsel shall be entitled to

 reimbursement of costs plus the time expended on the case multiplied by $400.00 per hour.1




 1
  Plaintiff’s counsel is sole shareholder of Koz Law, P.A. and has been practicing in the area of
 employment law for more than 10 years. See CCAventura, Inc. v. Weitz Co., 2008 WL 276057 (S.D.
 Fla. 2008) (holding that an associate with eight years experience could recover $400.00 per hour);
 Valley v. Ocean Sky Limo, 82 F. Supp. 3d 1321, 1329 (S.D. Fla. 2015) (awarding $400 per hour to
 an attorney in an FLSA case). In Kalabushchankau v. Devolro Group LLC et al, Case No. 19-60628,
 DE 26 (Jul. 31, 2019), Plaintiff’s counsel’s awarded hourly rate was $400. In Mehta v. IQlogg, Inc.,
 Case No. 19-cv-61823-Altman, DE 15 (Oct. 11, 2019), Plaintiff’s counsel’s awarded hourly rate
 was $375. Plaintiff’s counsel’s prior hourly rate of $350 has previously been awarded by this Court
 and other courts including in Chappel v. Boss Rain Forest Pet Resort, Inc. et al, Case No. 16-62779-
 Snow at D.E. 112 (May 18, 2018)(contested sanctions order awarding the plaintiff’s fees at the
 undersigned’s hourly rate of $350); Bernal v. Cuprys And Associates Attorneys At Law Corp et al,
 Case No. 17-22866-Cooke/Goodman, D.E. 27 at p. 6 (Jun. 19, 2018); Brown et al v. Tri-County
 Lumping Service, Inc. et al, Case No. 16-21944-Altonaga/O’Sullivan, D.E. 119 at p. 6 (Nov. 30,
 2017); in Report and Recommendation, Morais v. Rhino Holdings One Inc et al, Case No. 17-80001-
 Rosenberg/Hopkins at D.E. 35 (Jun. 2, 2017); Order, Drescher v. SWM Unlock Corporation et al,
 Case No. 17-60412-Gayles/Turnoff at D.E. 15 (May 30, 2017); Final Default Judgment, Beeler v.
 F L T Logistics LLC et al, Case No. 16-cv-23814-Ungaro/Otazo-Reyes at D.E. 14 (Nov. 17, 2016).
                                                 2 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 3 of 7



    I.      Memorandum of Law

         Plaintiff RANDOLPH TIMOTHY JOHNSON is a prevailing plaintiff and, therefore,

 entitled to recover attorney’s fees and costs under 29 U.S.C. § 216(b) because the Court entered its

 Order approving the terms of the parties’ settlement agreement and retaining jurisdiction to enforce

 the terms of the parties’ Settlement Agreement:

                The Supreme Court, considering the fee-shifting provisions in
                “[n]umerous federal statutes [that] allow courts to award attorney’s
                fees and costs to the ‘prevailing party,’ ” has recognized that a
                plaintiff is a prevailing party only when she obtains either (1) a
                judgment on the merits, or (2) a settlement agreement “enforced
                through a consent decree.” Buckhannon Bd. & Care Home, Inc. v. W.
                Va. Dep’t. of Health & Human Res., 532 U.S. 598, 603–604, 121 S.Ct.
                1835, 149 L.Ed.2d 855 (2001), superseded by statute on other
                grounds, Open Government Act of 2007, Pub.L. No. 110–175, 121
                Stat. 2524. The Buckhannon Court reasoned that a prevailing party
                needs a judgment or consent decree to prove that there has been an
                “alteration in the legal relationship of the parties.” Id. at 605, 121
                S.Ct. 1835. Thus, in the absence of a judgment on the merits, to be a
                prevailing party, the FLSA plaintiff needs a stipulated or consent
                judgment or its “functional equivalent” from the district court
                evincing the court’s determination that the settlement “is a fair and
                reasonable res[o]lution of a bona fide dispute over FLSA provisions.”
                Lynn’s Food Stores, 679 F.2d at 1355; American Disability Ass’n, Inc.
                v. Chmielarz, 289 F.3d 1315 (11th Cir. 2002) (holding that the district
                court’s approval of the terms of a settlement coupled with its explicit
                retention of jurisdiction are the functional equivalent of a consent
                decree, which renders the settlement a “judicially sanctioned change
                in the legal relationship of the parties” for purposes of the “prevailing
                party” determination necessary for attorneys’ fees).

 Wolff v. Royal Am. Mgmt., Inc., 545 Fed. Appx. 791, 793 (11th Cir. 2013).

                [T]he Supreme Court, considering the fee-shifting provisions of two
                federal statutes allowing courts to award attorney’s fees to the
                prevailing party, has recognized that a plaintiff is a “prevailing party”
                only when he obtains either (1) a judgment on the merits, or (2) a
                settlement agreement “enforced through a consent decree.”
                Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t. of Health and
                Human Res., 532 U.S. 598, 603–604, 121 S.Ct. 1835, 1839–40, 149
                L.Ed.2d 855 (2001) (emphasis added), superseded by statute on other
                grounds, Open Government Act of 2007, Pub.L. No. 110–175, 121
                Stat. 2524.

                                                 3 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 4 of 7




                                                  […]

                We have also held that if the district court “either incorporates the
                terms of [the parties’] settlement into its final order of dismissal or
                expressly retains jurisdiction to enforce [the] settlement,” these
                judicial actions serve as the “functional equivalent” of a consent
                decree in compliance with Buckhannon. Chmielarz, 289 F.3d at 1320.

 Mayer v. Wall St. Equity Group, Inc., 514 Fed. Appx. 929, 934 (11th Cir. 2013) (footnotes omitted).

                As we’ve said, to be entitled to fees under the FLSA, a plaintiff must
                “receive a judgment in [her] favor.” Dionne, 667 F.3d at 1205. Here,
                the district court plainly found that the settlement—which RAM
                admits included the full amount of back pay as well as an equal
                amount for liquidated damages—was reasonable, and by doing so, the
                district court entered a judgment in Wolff’s favor. See Lynn’s Food
                Stores, 679 F.2d at 1355; Chmielarz, 289 F.3d at 1317, 1320. RAM
                provides us with no reason to depart from Lynn’s, which directs a
                district court to enter a judgment after “scrutinizing” for fairness a
                proposed settlement entered into between the employee and the
                employer in an action brought for back wages under the FLSA. Id. at
                1353.

 Wolff v. Royal Am. Mgmt., Inc., 545 Fed. Appx. 791, 795 (11th Cir. 2013).

                In an action to recover unpaid minimum wages, the court “shall, in
                addition to any judgment awarded to the plaintiff or plaintiffs, allow
                a reasonable attorney’s fee to be paid by the defendant, and costs of
                the action.” 29 U.S.C. § 216(b). We have explained that prevailing
                FLSA plaintiffs are “automatically entitled to attorneys’ fees,” Dale,
                498 F.3d at 1223 n.12, and the “determination of a reasonable fee
                pursuant to” § 216(b) “is left to the sound discretion of the trial judge
                and will not be set aside absent a clear abuse of discretion.” Kreager,
                775 F.2d at 1543.

 P&k Rest. Enter., LLC v. Jackson, 18-10673, 2019 WL 190804, at *4 (11th Cir. Jan. 15, 2019).

                It is true that attorney fees under the FLSA are mandatory. See
                Christiansburg Garment Co. v. Equal Emp’t Opportunity Comm’n,
                434 U.S. 412, 415 & n.5, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978);
                Dionne v. Floormasters Enters., Inc., 667 F.3d 1199, 1205 (11th Cir.
                2012); Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542
                (11th Cir. 1985). This means that a prevailing plaintiff is
                “automatically entitled” to a fee award. See Dale v. Comcast Corp.,
                498 F.3d 1216, 1223 n.12 (11th Cir. 2007).


                                                 4 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 5 of 7



 Walker v. Iron Sushi LLC, 18-10617, 2018 WL 5778204, at *3 (11th Cir. Nov. 2, 2018).

                  Moreover, whatever intuitive appeal Lacura’s proportionality
                  argument may have is undercut by City of Riverside v. Rivera, 477
                  U.S. 561, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986), in which the
                  Supreme Court rejected a proportionality argument for attorneys’ fees
                  awarded under 42 U.S.C. § 1988. Rivera’s reasoning is arguably even
                  stronger in FLSA cases, where the FLSA’s text renders attorneys’
                  fees mandatory. Compare FLSA, 29 U.S.C. § 216(b) (“The court in
                  such action shall, in addition to any judgment awarded to the plaintiff
                  or plaintiffs, allow a reasonable attorney’s fee to be paid by the
                  defendant, and costs of the action.” (emphasis added)), with 42
                  U.S.C. § 1988(b) (“[T]he court, in its discretion, may allow the
                  prevailing party, other than the United States, a reasonable attorney’s
                  fee as part of the costs....” (emphasis added) ); see also James v. Wash
                  Depot Holdings, Inc., 489 F.Supp.2d 1341, 1347 (S.D. Fla. 2007)
                  (“Fee awards ... should not simply be proportionate to the results
                  obtained by the Plaintiff.”); Tyler v. Westway Auto. Serv. Ctr., Inc.,
                  No. 02-61667-CIV, 2005 WL 6148128, at *5 (S.D. Fla. Mar. 10,
                  2005) (noting that it is not uncommon for fee requests to exceed the
                  judgment in FLSA cases).

 Jackson at *5.

        In determining appropriate fees, the court is guided by the 12 factors set out in Johnson v.

 Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), and approved in Blanchard

 v. Bergeron, 489 U.S. 87, 91-92, 109 S. Ct. 939, 103 L. Ed. 2d 67 (1989). These factors are: (1) the

 time and labor required; (2) the novelty and difficulty of the questions; (3) the skill required to

 perform the legal services properly; (4) the preclusion of other employment by the attorney due to

 acceptance of the case; (5) the customary fee in the community; (6) whether the fee is fixed or

 contingent; (7) time limitations imposed by the client or circumstances; (8) the amount involved and

 the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

 "undesirability" of the case; (11) the nature and length of the professional relationship with the

 client; and (12) awards in similar cases.

        In the case of Norelus v. Denny’s, Inc., 628 F.3d 1270 (11th Cir. 2010), the Eleventh Circuit

 noted that fees for litigating fees are recoverable:

                                                   5 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 6 of 7



                Like other courts, we have allowed parties to recover the cost of
                establishing their right to, and the amount of attorney’s fees—the
                right to fees-on-fees. See, e.g., Jackson v. State Bd. of Pardons &
                Paroles, 331 F.3d 790, 798–99 (11th Cir. 2003) (holding “that fees-
                on-fees are recoverable under” the Prison Litigation Reform Act of
                1995, 42 U.S.C. § 1997(e)(d)(1)(A)); Jean v. Nelson, 863 F.2d 759,
                780 (11th Cir. 1988) (holding “that the United States may not
                oppose a ‘fees for fees' request [under the Equal Access to Justice
                Act, 28 U.S.C. § 2412,] solely on the ground that its position in the
                fee litigation was substantially justified”); Jonas v. Stack, 758 F.2d
                567, 568 (11th Cir. 1985) (“[A] prevailing party's counsel is entitled
                to reasonable compensation when he litigates his own claim for
                entitlement to § 1988 fees.”).

 Id. at 1301.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order awarding

 $10,320.00 in attorney’s fees, plus attorney’s fees expended litigating Plaintiff’s fees and costs.

        Submitted on this Monday, February 17, 2020.

                                                   Respectfully submitted,

                                                   Koz Law, P.A.
                                                   320 S.E. 9th Street
                                                   Fort Lauderdale, Florida 33316
                                                   Phone: (786) 924-9929
                                                   Fax: (786) 358-6071
                                                   Email: ekoz@kozlawfirm.com




                                                   Elliot Kozolchyk, Esq.
                                                   Bar No.: 74791


                                CERTIFICATE OF CONFERRAL

        Undersigned counsel has made good faith efforts to confer with counsel for Defendants

 pursuant to S. D. Fla. L. R. 7.1.A.3 regarding the relief sought herein and Defendants oppose this

 motion.



                                                 6 of 7
Case 0:16-cv-62689-AOV Document 48 Entered on FLSD Docket 02/17/2020 Page 7 of 7




                                               Elliot Kozolchyk, Esq.

                                  VERIFICATION OF COUNSEL

           Under penalties of perjury, I declare that I have read the foregoing Plaintiff’s Verified

 Motion for Attorneys’ Fees and that the facts stated in it are true to the best of my knowledge and

 belief.




                                               Elliot Kozolchyk, Esq.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
 on February 17, 2020 with the Clerk of Court using CM/ECF along with having served all counsel
 of record or pro se parties identified on the service list incorporated herein in the manner specified,
 either via transmission of Electronic filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties not authorized to receive electronically Notice of Electronic
 Filing.




                                               Elliot Kozolchyk, Esq.

                                           SERVICE LIST

 Kevin J. Taylor, Esq.
 Counsel for Defendants
 Kevin J. Taylor, P.A.
 2455 East Sunrise Boulevard, Suite 512
 Fort Lauderdale, FL 33304
 Tel: (954) 530-0889
 Fax: (954) 530-8823
 Email: kjt@kevintaylorlaw.com

 Attorneys for Defendant


                                                 7 of 7
